Case 4:19-mj-00068-LRL Document 1 Filed 05/28/19 Page 1 of 2 PageID# 1


                                                                                       FILED

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINS
                               NEWPORT NEWS DIVISION
                                                                              CLERK U.S. DISTRICT COUHT
                                                                                       NORFOLK. VA

   UNITED STATES OF AMERICA

                  V,                               DOCKET NO.4:19-MJ-i^
                                                   (Misdemeanor)
   MARK A. WHITTEMORE                               VAI9


                                                   Court Date: May 31,2019
                                                   Time: 8:30 a.m.

                                  CRIMINAL INFORMATION

                                         COUNT ONE
                              (Misdemeanor'^ Ticket No. 6840612

   THE UNITED STATES ATTORNEY CHARGES:

          That on or about May 25,2019,at Fort Eustis, Virginia, on lands acquired for the

   use ofthe United States, within the special maritime and territorial jurisdiction ofthe

   United States and the Eastern District of Virginia, the defendant, MARK A.

   WHITTEMORE,did knowingly and unlawfully operate a motor vehicle while under the

   influence of alcohol. (In violation of Title 18, United States Code, Sections 7& 13,

   assimilating Code of Virginia, Section 18.2-266 and 270(A)).


                                                 UNITED ^ATES
                                                 G.ZACHARY TERWILLIGER




                                                 Auomey for the Government
                                                 United States Attorney's Office
                                                 2732 Madison Avenue
                                                 Fort Eustis, Virginia 23604
                                                 Phone: (757)878-2205, ext 234
                                                 Fax: (757)878-5289
                                                 Jennifer.e.baylesquirk.mil@mail.mil
Case 4:19-mj-00068-LRL Document 1 Filed 05/28/19 Page 2 of 2 PageID# 2




                           CERTIFICATE OF SERVICE

     I certify that on   .20191 served a true copy ofthe foregoing CRIMINAL

   INFORMATION on the defendant MARK A. WHITTEMORE.




                                           IIFEE;E. BAYLES QUIRK
                                       fttomey for the Government
                                      United States Attorney's Office
                                      2732 Madison Avenue
                                      Fort Eustis, Virginia 23604
                                      Phone: (757)878-2205, ext 234
                                      Fax: (757)878-5289
                                      Jennifer,e.baylesquirk.mil@mail.mil
